Citation Nr: 0818764	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that hearing 
loss was incurred in service, manifested within one year 
after service or related to service. 

3.	The competent medical evidence shows that the veteran was 
diagnosed with refractive errors of the eye including myopia, 
hyperopia, astigmatism and presbyopia.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

2.	An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a letter was sent in March 2006 providing this 
notice.  Any error regard regarding this notice was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not provided with a VA 
examination for either of the claimed conditions, but the 
Board finds that no such examinations were required. For 
reasons explained more fully below, there is no persuasive 
evidence that an in-service event, injury, or disease 
occurred with respect to either the veteran's claims.  Thus, 
VA had no duty to provide a medical examination for either of 
the claimed conditions and the failure to do so is not a 
breach of its duty to assist.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, Social Security Administration 
(SSA) records, private medical records and VA medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as an organic disease of the nervous 
system, including sensorineural hearing loss, manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

HEARING LOSS

The service medical records show that in May 1963 the veteran 
did not report ear trouble and an audiological examination 
did not show that the veteran had a hearing disability.  See 
38 C.F.R. § 3.385.  The veteran did not report ear trouble 
and his hearing examination was normal in April 1965.  An 
audiological examination in May 1965 also did not show a 
hearing disability.  In May 1965, the veteran reported that 
his health had not changed since the April 1965 examination.  

A SSA letter shows that the veteran was diagnosed with 
sensorineural hearing loss with a date of entitlement in June 
1989.  Letters from a private physician dated in June and 
August 1989 show that the veteran had hearing loss.  The 
private records indicate that the veteran reported that he 
had lost his hearing in service.  Private medical records 
dated in 1996 and 1997 show severe to profound hearing loss.  
VA medical records in 2005 also show hearing loss.  

During a September 2006 hearing at the RO, the veteran 
testified that he was exposed to loud noise in service, 
including engine noises and rifle fire, which caused his 
hearing loss.  The veteran testified that his hearing had 
gotten progressively worse since service.  The veteran's 
spouse also testified that she had known the veteran since 
May 1965 and his hearing was impaired in 1965 and had gotten 
worse since service.  The veteran's military occupational 
specialty was a while vehicle mechanic's helper.  

Although the veteran has a current hearing disability, the 
medical evidence of record does not show that hearing loss 
manifested in service or that the hearing disability is 
related to service.  The service medical records do not show 
hearing loss in service.  There were no complaints of hearing 
loss or treatment for hearing loss in the service medical 
records.  Additionally, the record is devoid of medical 
evidence immediately following service showing hearing loss.  
As there are no medical records of hearing loss within a year 
after service, hearing loss is not presumed to have been 
incurred in service.  

Finally, there is no medical evidence of record relating the 
veteran's hearing loss disability to service.  There is no 
medical evidence of record showing hearing loss until 1989, 
many years after service.  This lapse in time weighs against 
the veteran's claim.  Furthermore, no doctor has ever opined 
that his hearing loss disability is related to any remote 
incident in service.  Although the veteran reported that his 
hearing loss was due to acoustic trauma in service, the 
evidence of record does not support this contention.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his hearing loss and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the evidence of record does not show hearing loss 
injury in service, or a nexus between the veteran's 
disability and an in-service injury.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule does not apply, and the veteran's claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

EYE DISABILITY

The service medical records show that in May 1963 the veteran 
did not report eye trouble and his eyes were clinically 
evaluated as normal.  A visual acuity examination showed that 
his distant visual acuity was 20/25 corrected to 20/20 in his 
right and left eyes.  His near vision was normal.  Additional 
records dated in May 1963 show that the veteran had bilateral 
myopia.  There are spectacle order forms of record dated in 
May 1963, September 1963 and February 1965.  In April 1965, 
the veteran reported eye trouble and that he wore glasses.  
His distant visual acuity was 20/25 corrected to 20/20 in his 
right and left eyes.  In May 1965, the veteran reported that 
his health had not changed since the April 1965 examination.  

During a September 2006 hearing at the RO, the veteran 
testified that he did not have vision impairment when he 
entered service.  During testing in service, he was given 
glasses which helped his vision.  The veteran testified that 
there was no injury in service to his eyes.  

An August 2000 private medical record diagnosed the veteran 
with hyperopia, astigmatism and presbyopia.  

In this case, there is medical evidence of current visual 
impairment due to hyperopia, astigmatism and presbyopia.  The 
veteran was also diagnosed with bilateral myopia in service.  
These conditions, however, are considered refractive errors 
of the eye and refractive errors of the eye are not a disease 
or injury within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c); 4.9 (2007).  VA regulations 
specifically prohibit service connection for refractive 
errors of the eyes unless such defect was the subject of 
aggravation by a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Here, no medical examiner has suggested that myopia, 
hyperopia, astigmatism and presbyopia were aggravated by the 
veteran's military service.  The service medical records do 
not show a disease or injury of the veteran's eyes or 
treatment other than the veteran's need for corrective 
lenses.  In fact, the veteran's visual acuity in May 1963 
when he entered service was the same as in May 1965 when he 
separated from service.  Therefore, there is no evidence of 
aggravation in service.  Consequently, these conditions are 
not subject to service connection.

The Board has considered the veteran's statements with regard 
to the existence and etiology of an eye disorder.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Espiritu supra.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for an eye disability 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for an eye disability is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


